Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US7446066, hereinafter referred to as Sun) as evidenced by the Wikipedia articles titles “Silicon Nitride” and “Silicon Carbide”.
Regarding claim 7, a SiC-Si3N4 composite material comprising SiC and Si3N4 (see Sun at the Abstract, disclosing a silicon nitride/silicon carbide body) and the Si3N4 in the SiC- Si3N4 composite material is 10 to 70% by volume (see Sun at Col. 11, lines 44-57, Sample #P1, disclosing an example of a SiC-Si3N4 sintering system which comprises 85 wt% SiC and 15 wt.% Si3N4. Examiner notes that the density of Si3N4 is 3.17g/cm3 per the Wikipedia article titled "Silicon Nitride". This provides a Si3N4 volume content of 15/3.17 = 4.78. Examiner further notes the density of SiC is 3.16 g/cm3 per the Wikipedia article titled "Silicon Carbide". This provides a SiC volume content of 85/3.16 = 26.90. The normalized volume % of Si3N4 to Si3N4+SiC is 4.78 / (26.90+4.78) x 100 = 15.08 vol% Si3N4). 
While Sun does not explicitly disclose the Si3N4 material in which oxygen is not present acts as an oxygen barrier, this is a property inherent to Si3N4 itself, and because the composition of Sun comprises Si3N4, the Si3N4 within the composition as disclosed by Sun would naturally act have no oxygen present and would naturally act as an oxygen barrier. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
While Sun does not explicitly disclose having a thermal shock strength of 600 to 860°C, this is an inherent property.  Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Furthermore, Sun teaches the structure is suited for use in a thermal shock resistance environment (see Sun at Col. 13, lines 48-49).
Regarding claim 9, while Sun does not explicitly disclose the SiC-Si3N4 composite material is a mixture of amorphous SiC crystal grains and Si3N4 crystal grains having a needle-shaped structure, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Sun supports this at Col. 2, lines 49-50, teaching silicon nitride tends to grow in a needle shape, and at Col. 2, lines 15-19, disclosing a technique involves … silicacious powder characterized by a surface covered with an amorphous material consisting of silicon and carbon. Examiner notes SiC is made from silicon and carbon.
Regarding claim 11, the remaining limitations of claim 11 comprise the process portion of a product-by-process claim. The product-by-process limitations of Claim 1 are not given patentable weight because the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324). Claim 11 as written does not distinguish the product of the instant application from the product of the prior art.
Claims 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US20040043888, hereinafter referred to as Ando).
Regarding claim 7, Ando discloses a SiC-Si3N4 composite material comprising SiC and Si3N4 (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising SiC and Si3N4) and the Si3N4 in the SiC- Si3N4 composite material is 10 to 70% by volume (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising 30 vol% SiC and 70 vol% Si3N4). 
While Ando does not explicitly disclose having a thermal shock strength of 600 to 860°C, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, Ando discloses the Si3N4 in the SiC-Si3N4 composite material has a volume ratio of 68 to 70% by volume (see Ando at Table 6, Com. Sample No.5, disclosing an example of a composite comprising 30 vol% SiC and 70 vol% Si3N4). 
While Ando does not explicitly disclose the Si3N4/SiC main peak has a diffraction intensity ratio of 0.2 to 1.5, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 11, the remaining limitations of claim 11 comprise the process portion of a product-by-process claim. The product-by-process limitations of Claim 1 are not given patentable weight because the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324). Claim 11 as written does not distinguish the product of the instant application from the product of the prior art.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. Applicant argues that the SiC/Si3N4 composite materials produced in Sun are produced by a sintering method and are therefore porous and not an oxygen barrier, and that the SiC/Si3N4 -composite materials of the instant application are produced by CVD and therefore non-porous and act as an oxygen barrier. Examiner looked to the instant specification to determine the definition of an oxygen barrier, however, it appears as if the phrase “oxygen barrier” only appears at once at the last full paragraph at the bottom of page 7 in the instant specification. Here, no mention is made to CVD or sintering; it appears as if this paragraph describes Si3N4 as a material in which oxygen is not present, and which has a low oxygen diffusion coefficient, therefore it acts as a barrier to oxygen. Examiner asserts that the Si3N4 of Sun is the same material and thus must have the same properties as explained in the rejection above. Therefore, the material of Sun would also be an oxygen barrier, thus this argument is not convincing. 
Applicant further argues that because the SiC/Si3N4 composite materials produced in Sun are produced by a sintering method and the SiC/Si3N4 -composite materials of the instant application are produced by CVD method, they will not have the same thermal shock properties and thus the material of Sun does not meet the claimed thermal shock limitations of claim 1. The two last full paragraphs at the bottom of page 7 in the instant specification make no mention of sintering of CVD, however, these paragraphs state that SiC and Si3N4 composites have high melting point, good toughness, and thermal shock resistance at high temperatures. Examiner asserts that the SiC-Si3N4 composite material of Sun has the same composition as claimed in the instant application, and thus would be expected to have the same thermal shock properties absent some evidence otherwise because they both have the same composition; there does not appear to be an indication within the instant specification that the thermal shock properties of the finished product are critically tied to the CVD production method. Therefore, this argument is not convincing. 
Applicant similarly argues these same positions mutatis mutandis for Ando in place of Sun. These arguments are similarly unconvincing for the reasons stated above, mutatis mutandis. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731